                        Case 5:21-mj-70454-MAG Document 4 Filed 03/17/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Northern District
                                                       __________  District of
                                                                            of __________
                                                                               California

                   United States of America                                    )
                              v.                                               )       Case No. 5:21-mj-70454-MAG-1
                      Jose Ramon Arreola                                       )
                                                                               )       Charging District: Eastern District of North Carolina
                              Defendant                                        )       Charging District’s Case No. 4:21-cr-00019-UA-1


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: 6th Floor                                                                       Courtroom No.:
         Raleigh, NC
                                                                                       Date and Time: 3/31/2021 10:30 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            03/17/2021
                                                                                                           Judge’s signature

                                                                                            Magistrate Judge Susan van Keulen
                                                                                                        Printed name and title
